
	

114 SRES 200 ATS: Wishing His Holiness the 14th Dalai Lama a happy 80th birthday on July 6, 2015, and recognizing the outstanding contributions His Holiness has made to the promotion of nonviolence, human rights, interfaith dialogue, environmental awareness, and democracy.
U.S. Senate
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 200
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2015
			Mrs. Feinstein (for herself, Mr. Kirk, Mr. Durbin, Mrs. Boxer, Mr. Cardin, Mr. Menendez, Mr. Udall, Ms. Hirono, Mr. Leahy, Mr. Markey, Mr. Whitehouse, Mr. Merkley, Mr. Rubio, Mr. McCain, Mr. Reid, Ms. Collins, and Mr. Warner) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		July 8, 2015Committee discharged; considered and agreed toRESOLUTION
		Wishing His Holiness the 14th Dalai Lama a happy 80th birthday on July 6, 2015, and recognizing the
			 outstanding contributions His Holiness has made to the promotion of
			 nonviolence, human rights, interfaith dialogue, environmental awareness,
			 and democracy.
	
	
 Whereas, for over 50 years, His Holiness the 14th Dalai Lama has significantly advanced greater understanding, tolerance, harmony, and respect among the religious faiths of the world;
 Whereas the Dalai Lama was awarded the Nobel Peace Prize in 1989 in recognition of his efforts to seek a peaceful resolution to the situation in Tibet and to promote nonviolent methods for resolving conflict;
 Whereas the Dalai Lama was awarded the Congressional Gold Medal in 2007 in recognition of his many enduring and outstanding contributions to peace, nonviolence, human rights, and religious understanding;
 Whereas the Dalai Lama has led the effort to preserve the rich and unique cultural, religious, historical, and linguistic heritage of the people of Tibet while working to safeguard other endangered cultures throughout the world;
 Whereas the 14th Dalai Lama has devolved the traditional role of the Dalai Lama as the political head of the Tibetan government, and his own responsibilities within the Central Tibetan Administration, in favor of the democratically elected leadership of Tibetans in exile, while continuing to travel and speak as a spiritual leader for the people of Tibet;
 Whereas the Dalai Lama, together with leading environmentalists, has been gravely concerned by the degraded state of the environment of Tibet and the consumption of the natural resources of Tibet, including freshwater, because the degradations have implications not only for the people of Tibet, but for the whole of Asia; and
 Whereas the people of the United States, including Tibetan Americans, have come to regard the Dalai Lama as a leading figure of moral and religious authority: Now, therefore, be it
		
	
 That the Senate— (1)extends well-wishes to the Dalai Lama on his 80th birthday;
 (2)recognizes the Dalai Lama for a lifelong commitment and outstanding contribution to the promotion of nonviolence, human rights, religious tolerance, environmental awareness, and democracy; and
 (3)recognizes the Dalai Lama for using moral authority to promote the concept of universal responsibility as a guiding tenet for how human beings should treat one another and the planet that all human beings share.
			
